Title: To Thomas Jefferson from William Lattimore, 9 March 1807
From: Lattimore, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington March 9th. 1807.
                        
                        The public situation which I have lately occupied, devolves on me the duty of soliciting your attention to an
                            act of Congress, passed at their last session, entitled “An act to prevent settlements being made on lands ceded to the
                            United States, until authorised by law,” which involves, by the discretion it invests, the interests of a very large
                            proportion of the inhabitants of the Mississippi territory. To shew the propriety of this request, it may be necessary to
                            state the various circumstances, from which those interests have arisen.
                        There are claims to lands in that territory, which, in the language of the act above cited, “have not been
                            recognized and confirmed by the United States.” These claims are founded upon Spanish (and perhaps some upon British)
                            warrants or orders of survey, for lands which were not inhabitted and cultivated, on the 27th day of October, 1795. In
                            support of their equity, various considerations have been urged, in different memorials on the subject. One of these,
                            presented at the last session, assigns, as reasons why the titles under consideration, were not completed by a fulfilment
                            of the conditions annexed—the poverty of the grantees, which compelled them to seek employment from others, instead of
                            settling their own lands—the remote and exposed situation of the lands thus granted—the indulgence of the government, as
                            to the time of obtaining a patent; and in fact, the validity which was imputed to such incomplete grants, as well by the
                            Government as by the people. It is further stated, that frequently at the time of granting a warrant or order of survey,
                            the grantee paid to the proper officer, the amount of money necessary to carry his title into full effect, which the
                            officer failed to perform.
                        Such are, concisely, the reasons stated in the memorial, in support of the claims. A variety of others might
                            be adduced. As conclusively in favor of a part of these claims, it may be remarked, that in all cases in which the time
                            allowed for the consummation of a title, had not expired on the
                            27th of October, 1795, claims thus situated are indubitably entitled to confirmation, agreeably even to the strict letter
                            of Spanish regulations. But from all the information which I have obtained on this subject, I believe there has scarcely
                            been an instance, in which these regulations were enforced to the disadvantage of the holder of an incomplete grant, who
                            had not complied with its conditions. Such was the invariable indulgence of the Spanish Government, that the people placed
                            as much reliance on it, as if it had been expressly sanctioned by law.
                        On similar incomplete titles, are founded the claims of minors, or such as were under the age of twenty one
                            years, and not heads of families, when warrants or orders of survey issued in their favor. The incomplete grants made to
                            this description of persons, are not confirmed by the United States, altho’ the lands thus granted, may have been settled
                            on the 27th of October, 1795.
                        From the attention which I have necessarily given this subject, I have been long since convinced, that many
                            hard cases will arise, if the principles of confirmation are not extended. But in order to give you further satisfaction,
                            as to the equity of the claims in question, I beg leave to refer you to the opinion of the Committee on public lands, as
                            indicated by a bill reported the 17th of February last, “Further to regulate the grants of land south of the state of
                            Tennessee,” which, for the want of time, was not acted upon by the House. To produce a still stranger consideration in
                            favor of the object in view, I might refer also, to an act lately passed, “Respecting claims to lands in the territory of
                            Orleans and Louisiana,” which embraces the principles of the first section of the bill just mentioned. After the adoption
                            of these principles for those territories, I cannot doubt of their extention to the Mississippi territory, when Congress
                            shall have it in their power to give due attention to the subject.
                        The conditions upon which positive permission may be obtained to continue on lands,
                            the claims to which have not been recognized and confirmed by the United States, are totally inadequate to the security of
                            those claimants. As they consider their claims founded upon just principles, it cannot be supposed that, merely with a
                            view to a temporary continuance on the land claimed, any one would sign a declaration, by which he would not only
                            relinquish his claim, but also do violence to his conscience.
                        After this view of the subject, it would, Sir, seem superfluous to subjoin a request, that, in relation to
                            the discretion vested, these claimants may be suffered to continue in the quiet possession of the lands claimed, until Congress shall act decisively on the subject.
                        It may be necessary also to mention certain claims to donations, besides those already confirmed by the
                            commissioners, which arise under the liberal provisions of the second section of the act of 1803, regulating the grants of
                            land south of the state of Tennessee. By virtue of this section, a grant of a tract of land, not exceeding 640 acres, is
                            made to persons who inhabited and cultivated the same, “on that day of the year 1797, on which the Mississippi territory
                            was finally evacuated by the Spanish troops.” A mistake having been made, as to the year in which this evacuation took
                            place, a different construction was given to the words above quoted. The board of commissioners east of Pearl river,
                            concidered it illegal to confirm any claim to a donation, unless the land thus claimed had been settled before the
                            expiration of the year above mentioned; whilst the board west of that river, admitted the donation term to extend to the 30th of March ’98, when the Fort at Natchez was
                            evacuated, not knowing then that another part of the territory, was evacuated at a still later period. It has since
                            appeared to the satisfaction of the Committee on public lands, that the evacuation of Fort St. Stephens on the Tombigbee
                            river, did not take place until the 5th of February ’99, which must, of course, be considered as the period of final
                            evacuation. The second action of the bill already referred to, is intended to explain the meaning of the law, in relation
                            to donations. It would seem therefore, as if the claims intended to be provided for by that action, were already
                            recognized by the original act, tho’ not confirmed by the commissioners. Whether these claims shall be concidered as
                            liable to the person vested, or not, I deem immaterial as to consequence, reposing full confidence in the discretion to be
                            exercised on the subject.
                        Having exhibitted claims liable to be affected by the vested power under consideration, I proceed to mention
                            an interest, of great extent, which, tho’ unsupported by any species of title, is worthy of peculiar attention. The act of
                            1803, providing for the disposal, as well as regulating the grants, of lands in the Mississippi territory, was calculated
                            to excite a spirit of emigration to that quarter. It was believed that the sales of public lands would soon commence, and
                            many families removed with a view to a purchase. Difficulties, far greater than ever anticipated, have retarded the sales,
                            and, of consequence, disappointed the emigrants. Their calculations being made upon the liberal credits offered in the
                            law, they were, it is presumed, unable to purchase of individuals upon less easy terms, even could individuals have
                            furnished land sufficient, for so great an influx of population. It will be readily conceived, that it would have been
                            exceedingly difficult, and in some cases utterly impracticable, for whole families, after exhausting their resources, to
                            return from that remote and insulated settlement, to the states whence they had emigrated. Under circumstances like these,
                            the very easy terms upon which lands could be obtained, in the adjoining territory of Spain, were peculiarly adopted to
                            invite them to that quarter. But they had carried with them the feelings, the habits, and the principles of Americans; and
                            it was not easy for them to sacrifice their strong political predilections. They were attached to their country and their
                            government, and threw themselves upon the liberality of the latter. They settled, and made considerable improvements, on
                            the public lands, in the expectation of obtaining preemptions, which they esteemed preferable under their own, to
                            donations under another, government. For two successive sessions, they have petitioned for an extension of the right of
                            preemption: but the subject has not, as yet, excited all that attention, to which I conceive it entitled. Towards the
                            close of the last session, the committee on public lands decided the question of extension in the negative, by a bare
                            majority. The great press of business before the House, precluded any further proceeding on the subject, for the remainder
                            of the session.
                        You will perceive, Sir, from this statement, nothing like a disposition to intrude, in this description of
                            settlers. The law invited them to emigrate; and they wished to purchase the lands upon which they settled. They ask no
                            reduction of the established price, no exemption from the usual terms of purchase. They are respectable, industrious,
                            useful citizens, who constitute, probably, a third part of the whole population of the territory.
                        Independent of the interest and the character of these people, both of which I conceive it my duty to
                            endeavour to support, other considerations have excited no small degree of solicitude, in relation to this subject. The
                            geographical position of the Mississippi territory, and the well ascertained disposition of its inhabitants, render it, at
                            this time, highly important to the union. It has continued gradually to increase in population, notwithstanding the
                            various incidents which have combined, to retard its settlement. But I am now apprehensive, not only of a serious check to emigration, but also of much uneasiness, amongst a great
                            proportion of its present inhabitants. The act to prevent settlements being made on public lands, exhibits an aspect
                            calculated to alarm such, as may not understand its intention. I have been informed of many who, disappointed in their
                            expectations of procuring lands, have already emigrated, and are lost, as well to the nation as to the territory. Nothing
                            but a right understanding of the act in question, and a confidence in the discretion which it vests, can quiet the
                            apprehensions of those who have remained, under circumstances alike uncertain and discouraging. It is therefore, Sir, that
                            I have taken this early occasion, to solicit your attention to this subject. I know it will receive due consideration.
                        But however solicitous I may be for the preservation and increase of our population, did I believe that the
                            people whose interests I have represented, had set up fraudulent claims, or emigrated with an intention to trespass, I
                            should not trouble you with this communication. But beleiving in the justness of the claims of one part, and the
                            correctness of the intentions of the other, I have considered it my duty to interest my self in their favor. In doing this
                            I have thought nothing else necessary, than to present the subject fairly to your consideration. And I submit it with the
                            persuasion, that no measure will be adopted, which might affect the interests of those, who, in the present state of
                            things, can only repose in the discretion, with which you are invested.
                  I am, Sir, very respectfully Your most obt.
                            Servant
                        
                            Wm Lattimore
                            
                        
                    